United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                     F I L E D
                                                                                       June 25, 2007
                        IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT
                                                                                 Charles R. Fulbruge III
                                                                                         Clerk


                                          No. 06-60533
                                        Summary Calendar


DAVID FERNANDO GALVEZ-COLINDRES,

                                                      Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                      Respondent.

                                          --------------------
                               Petition for Review of an Order of the
                                   Board of Immigration Appeals
                                       BIA No. A43 283 598
                                          --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

         David Fernando Galvez-Colindres, a citizen and native of Guatemala, petitions this court

for review of the Board of Immigration Appeal’s (BIA) order affirming the immigration judge’s

(IJ) order finding him subject to removal and denying his request for withholding of removal.

When, as here, the BIA adopts the IJ’s decision, we review the IJ’s decision. See Mikhael v. INS,

115 F.3d 299, 302 (5th Cir. 1997).




         *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 06-60533
                                  -2-

     Galvez-Colindres argues the BIA erred in upholding his

removal because the cancellation of his prior removal order

waived his prior convictions and that his current conviction for

simple possession of less than 30 grams of marijuana did not

satisfy the requirements for removal under 8 U.S.C.

§ 1227(a)(2)(B)(i).   This court reviews the BIA’s rulings of law

de novo.   Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir.

2001).   In Molenda v. INS, 998 F.2d 291, 294 (5th Cir. 1993),the

court held that the grant of relief from deportation “merely

waives the finding of deportability rather than the basis for

deportability itself.    Therefore the crimes alleged for

deportability do not disappear from the alien’s record for

immigration purposes.”    Galvez-Colindres’s petition for review

based on this issue is denied.

     Galvez-Colindres raises two issues in his petition for

review that were not presented to the BIA.       First, he asserts

that the IJ erred in considering his motion for withholding of

removal as a request for withholding of removal rather than a

request for cancellation of removal.        Second, he asserts that his

counsel was ineffective during the proceedings before the IJ.

This portion of Galvez-Colindres’s petition for review is

dismissed for lack of jurisdiction because Galvez-Colindres

failed to pursue these issues before the BIA.        See Goonsuwan v.

Ashcroft, 252 F.3d 383, 389-90 (5th Cir. 2001).

     PETITION FOR REVIEW DISMISSED IN PART, DENIED IN PART.